ORDER
PER CURIAM.
Appellant, Shawntelle Fisher (“mov-ant”), appeals from the judgment of the Circuit Court of the County of St. Louis denying her Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant was convicted of two counts of felony passing of bad checks section 570.120 RSMo 2000,1 two counts of felony possession of a controlled substance section 195.202, and one count of forgery section 570.090. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.